IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0729-14



                             GILBERT TAPIA, JR., Appellant

                                              v.

                                 THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE THIRTEENTH COURT OF APPEALS
                              BEE COUNTY

              M EYERS, J., filed a dissenting opinion.

                             DISSENTING OPINION

       The majority reverses the ruling of the court of appeals after determining that the rule

we set forth in Rogers v. State, 640 S.W.2d 248, 251 (Tex. Crim. App. 1982), should not

have been strictly followed and that Appellant’s due process rights were not violated.

However, I believe that the court of appeals correctly analyzed this issue and I disagree with

the majority’s conclusion.

       As discussed in Rogers, I believe that due process requires the State to allege any and
                                                                         Tapia dissent - Page 2

all violations known to it at the time of the revocation hearing, or forfeit the ability to use

those violations in a future revocation hearing, irrespective of whether the court considers

the violations. Id. We should have a bright-line rule and not allow for exceptions on a case-

by-case basis. If the State wanted to have a revocation hearing on the drug and alcohol

violations, it should have dismissed its first motion and refiled with the additional

allegations. The State could have avoided this appeal had it simply followed that procedure,

and I see no reason to give it a pass in this case.

       Because I do not agree with the majority’s analysis and would affirm the judgment of

the court of appeals, I respectfully dissent.

                                                          Meyers, J.

Filed: May 13, 2015

Publish